Citation Nr: 0805643	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to service connection for residuals of cold 
weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his therapist



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
October 1952.  Service department evidence reflects that he 
received numerous awards, including the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part denied service connection for 
PTSD, arthritis, and residuals, cold weather injury (claimed 
as exposure). 

The veteran appeared before the undersigned Acting Veterans 
Law Judge at a hearing at the RO in July 2007.  The hearing 
transcript is associated with the claims file.

The issues of entitlement to service connection for arthritis 
and entitlement to service connection for residuals of cold 
weather injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran participated in combat during active service and 
has a current diagnosis of PTSD related to in-service combat 
stressors.




CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for entitlement to service connection for 
PTSD, further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Applicable laws and regulations for Service Connection Claims

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

Factual Background

In February 2005 the veteran underwent a negative PTSD screen 
at the Cleveland, Ohio VA Medical Center (VAMC).  

In March 2005, a social worker at the Vet Center completed an 
intake for the veteran.  The diagnosis was PTSD.

In November 2005, a VAMC psychiatrist reported that the 
veteran had a past history of nightmares and daily thoughts 
of his own experience in the military.  The diagnosis was 
questionable PTSD.

In March 2006 the veteran presented to the VAMC for a follow 
up of his medical issues.  The diagnosis was depression and 
anxiety. 

In September 2006 the veteran underwent a VA examination for 
his claimed PTSD.  The examiner noted that the veteran felt 
anxious, nervous, and on edge, but did not report intense 
periods of anxiety or panic.  He had some transient periods 
of feeling depressed but was able to pull himself out of it.  
The MMPI-2 test revealed a clinically elevated profile 
without significant indication or distortion.  The examiner 
stated that there was some complaints of depressive symptoms 
but very little overall distress and very little to suggest 
PTSD.  On the Mississippi Scale the veteran scored in the 
range for well adjusted veterans.  

The examiner concluded that based on the veteran's signs, 
symptoms, occupational and social functioning, he did not 
meet the DSM-IV criteria for PTSD.  However, the veteran 
clearly had some problems with intrusive imagery from the war 
and resultant anxieties.  The diagnosis was anxiety disorder. 

At the veteran's July 2007 hearing his therapist testified 
that she had treated the veteran since February 2005.  She 
stated that at the Vet Center she often worked with a 
psychiatrist and a clinical nurse specialist.  She testified 
that the veteran presented with the symptoms that are 
mentioned to complete the diagnosis of PTSD.  She stated that 
because the Vet Center spent so much time with the veteran, 
they were able to present a clear PTSD diagnosis. 

Analysis

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the Combat Action Ribbon for his service in Korea.  
This award confirms combat, and accordingly any stressors 
reported by the veteran are considered corroborated for the 
purposes of this decision.  In this case, the veteran has 
reported stressful experiences including being hit with 
artillery mortars in September 1952 during the 1st Battalion, 
1st Marine Able Company's assault on Hill 749.  These are all 
considered corroborated.  

As such, the remaining question is whether the veteran has a 
diagnosis of PTSD.  In this case, there is conflicting 
evidence in regard to that question.

The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The opinions which diagnose the PTSD were based on 
examinations of the veteran and an accurate history.  The 
Board notes that the veteran was treated at the Vet Center 
since February 2005 and that both a psychiatrist and a nurse 
specialist were involved in establishing his diagnosis.  
Therefore, these opinions are at least as probative as the 
September 2006 VA examiner's conclusions.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
a current diagnosis of PTSD has been established. 

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As such 
equipoise exists in this case, the Board has resolved all 
doubt in the veteran's favor and has concluded that he 
incurred PTSD as a result of service.  The service connection 
claim is thus granted in full.  


ORDER

Entitlement to service connection for PTSD is granted. 




REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).
  
The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the veteran's claim for service connection for 
arthritis, the veteran has a current diagnosis of arthritis 
of the lower lumbar spine and right mid foot.  At his July 
2007 hearing he testified to current arthritic symptoms and a 
continuity of symptomatology.

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current arthritis and service.

Regarding the veteran's claim for service connection for 
residuals of cold weather injury, the veteran has a current 
diagnosis of peripheral neuropathy, likely from a frostbite 
injury.  At his July 2007 hearing he testified to current 
symptoms and a continuity of symptomatology as he stated that 
he was exposed to cold temperatures while in Korea.  As noted 
above, he is a combat veteran.  See 38 U.S.C.A. § 1154.

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the residuals of cold weather injury and 
service.

The Board also notes that at his July 2007 hearing the 
veteran testified that he recently received medical treatment 
for his arthritis at the Cleveland VAMC.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment 
received by the veteran for his arthritis 
and residuals of cold injury disabilities 
at the Cleveland, Ohio VAMC from 
September 2006 to the present.

2.  The veteran should be afforded a VA 
examination in order to determine whether 
he has arthritis related to service.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
record, the examiner should answer the 
following questions: 1) does the veteran 
have a current arthritis?  2) If the 
veteran is found to have a current 
arthritis, is it at least as likely as 
not (50 percent or greater probability) 
that the current arthritis had its onset 
in service or is the result of a disease 
or injury in active service?

3.  Afford the veteran a VA Cold Injury 
Protocol examination and any further 
specialty examinations needed to 
determine whether the his current 
symptomology can be considered cold 
injury exposure residuals.  The Board 
concedes that he was exposed to cold 
weather in Korea.  After clinical 
examination and review of the relevant 
records, the VA examiner should offer the 
following opinions:

a.  Assuming the veteran's cold injury 
exposure in service, does he currently 
have a diagnosed disability of residuals 
of cold injury exposure?  If so, please 
identify what those residuals are, 
specifically addressing complaints of 
pain in his lower extremities.

b.  What are the symptoms and etiology of 
any peripheral neuropathy observed by 
examination or reported in the medical 
records?  Is it at least as likely as not 
(50 percent or greater probability) that 
any peripheral neuropathy is caused or 
aggravated by cold injury exposure? 

4.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


